MEMORANDUM **
William J. Purvis appeals pro se the district court’s dismissal without prejudice of his action for failure to timely serve the summons and complaint. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), and we affirm.
The district court properly dismissed the action without prejudice to refiling, *432because Purvis failed properly to serve a summons and complaint on the defendant within 120 days, or to show good cause for this failure. See Fed.R.Civ.P. 4(m); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001).
To the extent Purvis contends the district court erred in denying his request for appointment of counsel, we conclude the district court did not abuse its discretion because Purvis failed to show exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFRIMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.